Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Hariharan (U.S. Pub. No. 2020/0366206) discloses an apparatus (Hariharan, LED driver 300, Figure 3) comprising:
at least one light-emitting device (Hariharan, LED array 108, Figure 3);
a buck driver circuit (Hariharan, buck circuit 200, Figures 2 and 3) electrically coupled to the light-emitting device, wherein the buck driver circuit includes an inductor (Hariharan, inductor 112, Figures 2 and 3); and
a boost circuit (Hariharan, boost circuit 100, Figures 1 and 3) electrically coupled between the buck driver circuit (Hariharan, buck circuit 200, Figures 2 and 3) and a power source (Hariharan, input voltage VIN 150, Figures 1 and 3), wherein the boost circuit includes an additional inductor (Hariharan, inductor 110, Figures 1 and 3).
Hariharan does not expressly teach
and excludes a bypass capacitor that runs parallel with the light-emitting device. While Hariharan does not teach a bypass capacitor parallel to the LED array, there no recitation which explicitly states that this capacitor is excluded as claimed.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 2-15, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 16, Hariharan (U.S. Pub. No. 2020/0366206) discloses a system (Hariharan, LED driver 300, Figure 3) comprising:
a visual display that includes at least one light-emitting device (Hariharan, LED array 108, Figure 3);
a buck driver circuit (Hariharan, buck circuit 200, Figures 2 and 3) electrically coupled to the light-emitting device included in the visual display, wherein the buck driver circuit includes an inductor (Hariharan, inductor 112, Figures 2 and 3); and
a boost circuit (Hariharan, boost circuit 100, Figures 1 and 3) electrically coupled between the buck driver circuit (Hariharan, buck circuit 200, Figures 2 and 3) and a power source (Hariharan, input voltage VIN 150, Figures 1 and 3), wherein the boost circuit includes an additional inductor (Hariharan, inductor Figures 1 and 3), 
Hariharan does not expressly teach
and excludes a bypass capacitor that runs parallel with the light-emitting device. While Hariharan does not teach a bypass capacitor parallel to the LED array, there no recitation which explicitly states that this capacitor is excluded as claimed.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 17-19, these claims are allowable as they depend upon allowable independent claim 16.

As to independent claim 20, Hariharan (U.S. Pub. No. 2020/0366206) discloses a method comprising:
assembling a buck driver circuit (Hariharan, buck circuit 200, Figures 2 and 3) that includes an inductor (Hariharan, inductor 112, Figures 2 and 3) and excludes a bypass capacitor that runs parallel with at least one light-emitting device included in a head-mounted display dimensioned to be worn by a user of an artificial reality system;
assembling a boost circuit (Hariharan, boost circuit 100, Figures 1 and 3) that includes an additional inductor (Hariharan, inductor 110, Figures 1 and 3); 
electrically coupling the buck driver circuit (Hariharan, buck circuit 200, Figures 2 and 3) to the at least one light-emitting device (Hariharan, LED array 108, Figure 3) included in the head-mounted display dimensioned to be worn by the user of the artificial reality system; and
electrically coupling the boost circuit (Hariharan, boost circuit 100, Figures 1 and 3) between the buck driver circuit (Hariharan, buck circuit 200, Figures 2 and 3) and a power source (Hariharan, input voltage VIN 150, Figures 1 and 3).
Hariharan does not expressly disclose the LED driver excludes a bypass capacitor that runs parallel with at least one light-emitting device included in a head-mounted display dimensioned to be worn by a user of an artificial reality system;
included in the head-mounted display dimensioned to be worn by the user of the artificial reality system; 
Tardif (U.S. Pub. No. 2018/0286320) teaches buck-boost circuit within a head-mounted display dimensioned to be worn by a user of an artificial reality system (Tardif, head mounted display (HMD), ¶ [0002]) (Tardif, While not shown in FIG. 1, the scanning display device 100 can also include a voltage regulator (e.g., a quad-output adjustable DC-DC buck-boost regulator) that converts a voltage provided by a voltage source (e.g., a battery or AC supply) into the various voltage levels (e.g., four voltage levels V1, V2, V3 and V4) for powering the various components of the scanning display device 100. ¶ [0033]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hariharan’s buck/boost circuit to include Tardif’s HMD because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Hariharan’s buck/boost circuit as modified by Tardif’s HMD is known to yield a predictable result of including a buck/boost circuit in a head mounted display since this provides an efficient power supply system for the driving of display LEDs. Thus, a person of ordinary skill would have appreciated including in Hariharan’s buck/boost circuit the ability to do Tardif’s HMD since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Hariharan, as modified by Tardif, teaches the buck/boost circuit driving the display of a head mounted display.
Hariharan, as modified by Tardif, does not expressly teach the driver circuit excludes a bypass capacitor that runs parallel with at least one light-emitting device; While Hariharan does not teach a bypass capacitor parallel to the LED array, there no recitation which explicitly states that this capacitor is excluded as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691